
	
		II
		111th CONGRESS
		2d Session
		S. 3610
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2010
			Ms. Snowe (for herself
			 and Mr. Kerry) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require a study on spectrum occupancy and use.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Spectrum Measurement and Policy
			 Reform Act.
		2.DefinitionsAs used in this Act—
			(1)the term Administration
			 means the National Telecommunications and Information Administration;
			(2)the term Commission means
			 the Federal Communications Commission;
			(3)the term
			 National Academies means the National Academy of Sciences, the
			 National Academy of Engineering, the Institute of Medicine; and the National
			 Research Council;
			(4)the term
			 spectrum sharing means the temporary use by a secondary user of
			 unused spectrum in a band at a geographical location licensed to a primary user
			 during idle periods of the primary license use;
			(5)the term
			 spectrum reuse means the temporary use by a secondary user of
			 unused spectrum in a band at a geographical location where there is no primary
			 licensed user;
			(6)the term
			 temporary dynamic short-term use—
				(A)means the
			 assignment of a temporary spectrum license to a user that is not the incumbent
			 licensee for the use of spectrum in a given band and specified location for a
			 short period of time in which the spectrum will be unoccupied or in which the
			 incumbent licensee temporarily relinquishes rights to use; and
				(B)includes
			 short-term spectrum sharing and short-term spectrum reuse; and
				(7)the term
			 spectrum layering means the temporary use by a secondary user of
			 unused spectrum in a band at an altitudinal level where there is no primary
			 user or during idle periods of the primary license use.
			3.Spectrum survey
			 and measurement study
			(a)Survey and
			 study
				(1)In
			 generalThe Commission and the Administration shall jointly
			 conduct a study of occupancy on the electromagnetic spectrum based on the
			 extent of the use of such spectrum, including the amount and percentage of
			 spectrum used in the band and the duration and percentage of time such spectrum
			 is in use.
				(2)Expert
			 consultationIn carrying out the study required under paragraph
			 (1), the Commission and the Administration may consult with the National
			 Academies, other agencies, or nongovernmental organizations with relevant
			 expertise in developing appropriate measurement procedures and systems, data
			 analysis methodologies, or another other aspect related to the surveying and
			 measurement of electromagnetic spectrum.
				(3)Required
			 contentThe study required under paragraph (1) shall—
					(A)examine occupancy
			 measurements and usage patterns on the electromagnetic spectrum between, at
			 least, 100 megahertz and 10 gigahertz;
					(B)record occupancy
			 measurements on the electromagnetic spectrum in several diverse geographical
			 locations across the nation over an appropriate period of time, as determined
			 jointly by the Commission and the Administration.
					(C)provide
			 band-by-band commentary as appropriate; and
					(D)predict occupancy
			 and usage patterns from existing licensee and government user spectrum data,
			 and correlate such predictions with the findings made under subparagraphs (A)
			 and (B) in order to determine the accuracy of the data from each agencies’
			 databases or an inventory of the electromagnetic spectrum and what additional
			 data, if any, would be beneficial to collect in the future.
					(b)National
			 security; classified information
				(1)In
			 generalIf the head of a Federal agency determines that
			 disclosure of information to the Commission and the Administration as part of
			 the study required by subsection (a) would be harmful to the national security
			 of the United States, the agency shall—
					(A)notify the
			 Commission and the Administration of its determination; and
					(B)provide to the
			 Commission and the Administration—
						(i)the
			 other publicly releasable information required by subsection (a);
						(ii)to
			 the maximum extent practicable, a summary description of the information with
			 respect to which the determination was made; and
						(iii)an annex
			 containing the information with respect to which the determination was
			 made.
						(2)Classified
			 informationIf the head of a Federal agency determines that any
			 information required to be disclosed as part of the study required by
			 subsection (a) is classified in accordance with Executive Order 13526 of
			 December 29, 2009, or any successor Executive Order establishing or modifying
			 the uniform system for classifying, safeguarding, and declassifying national
			 security information, the agency shall—
					(A)notify the
			 Commission and the Administration of its determination; and
					(B)provide to the
			 Commission and the Administration—
						(i)the
			 information required by subsection (a)(3) that is not classified;
						(ii)to
			 the maximum extent practicable, a summary description of the information that
			 is classified; and
						(iii)an annex
			 containing the information that is classified.
						(3)Annex
			 restrictionNeither the Administration nor the Commission may
			 make any annex under this subsection available to the public pursuant to
			 subsection (d)(3) or to any unauthorized person through any other means.
				(c)Public safety
			 nondisclosure
				(1)In
			 generalIf a licensee of non-Federal spectrum determines that
			 public disclosure of certain information held by that licensee and required to
			 be included in the study under subsection (a) would reveal information for
			 which public disclosure would be detrimental to public safety, or that the
			 licensee is otherwise prohibited by law from disclosing, the licensee may
			 petition the Commission and the Administration for a partial or total exemption
			 from inclusion in the public report required under subsection (d)(3).
				(2)BurdenA
			 licensee seeking an exemption under this subsection bears the burden of
			 justifying the exemption and shall provide clear and convincing evidence to
			 support the requested exemption.
				(3)Information
			 requiredIf the Commission and the Administration grant an
			 exemption under this subsection, the licensee shall provide to the Commission
			 and the Administration—
					(A)the publicly
			 releasable information required by subsection (a)(3);
					(B)to the maximum
			 extent practicable, a summary description, suitable for public release, of the
			 information for which public disclosure would be detrimental to public safety
			 or that the licensee is prohibited by law from disclosing; and
					(C)an annex, under
			 appropriate cover, containing the information that the Commission and the
			 Administration has determined should be withheld from public disclosure.
					(d)Report
				(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Commission and the Administration shall jointly submit a report
			 to the Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives that
			 includes—
					(A)the findings of
			 the study required under subsection (a); and
					(B)recommendations
			 on the feasibility of promoting alternative types of services or systems that
			 result in more effective and efficient use of the electromagnetic
			 spectrum.
					(2)Nondisclosure
			 of annexesThe report required under paragraph (1) shall be
			 submitted in unclassified form, but may include 1 or more annexes as provided
			 for by subsections (b)(1)(B)(iii), (b)(2)(B)(iii), and (c)(3)(C).
			 Notwithstanding paragraph (3), no Congressional committee may make any such
			 annex available to the public or to any unauthorized person.
				(3)Public
			 availabilitySubject to paragraph (2), the Commission and the
			 Administration shall make publicly available on the Web site of each agency the
			 report required under paragraph (1).
				(e)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Chairman of the Federal Communications Commission and the Assistant Secretary
			 at the National Telecommunications and Information Administration for carrying
			 out this section $5,000,000 for fiscal year 2011 and $5,000,000 for fiscal year
			 2012.
			4.Spectrum
			 analysis and utilization study
			(a)Determination
			 of utilization definition
				(1)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Commission and the Administration,
			 in consultation with the Office of Science and Technology Policy and the
			 National Security Council as needed on frequencies or bands related to national
			 security, shall determine appropriate benchmarks for assessing—
					(A)the utilization of each electromagnetic
			 spectrum band based on the occupancy, activities, capabilities, functions, and
			 missions supported in that band, as well as any additional factors the
			 Commission and the Administration deem appropriate; and
					(B)the availability of similar services
			 operating in other bands capable of offering substitutable services.
					(2)Use of common
			 metricsThe benchmarks
			 developed under paragraph (1) shall include a set of common metrics that apply
			 to respective broad classes of services, allowing comparison of measurements
			 and analysis in multiple bands providing similar classes of services across the
			 electromagnetic spectrum.
				(b)Identify
			 spectrum sharing and reuse opportunities pilot program
				(1)IdentificationNot
			 later than 1 year after the completion of electromagnetic spectrum survey and
			 measurement study required under section 3, the Commission and the
			 Administration shall identify, based on an analysis of utilization using such
			 benchmarks and with the benefit of public comment—
					(A)120 megahertz
			 below 4 gigahertz worth of close proximity electromagnetic spectrum that is
			 most feasible for spectrum sharing opportunities for commercial and government
			 users;
					(B)120 megahertz
			 below 4 gigahertz worth of close proximity electromagnetic spectrum that is
			 most feasible for spectrum reuse opportunities for commercial and government
			 users;
					(C)120 megahertz
			 below 4 gigahertz worth of electromagnetic spectrum that is most feasible for
			 temporary or dynamic short-term assignment and use; and
					(D)120 megahertz
			 below 4 gigahertz worth of close proximity electromagnetic spectrum that is
			 most feasible for spectrum layering opportunities for commercial and government
			 users.
					(2)Sharing and
			 reuse opportunities pilot programNot later than 12 months after
			 the time period set forth in paragraph (1), the Commission and the
			 Administration shall jointly establish and implement pilot programs to advance
			 and promote spectrum sharing and reuse activities for the bands of spectrum
			 identified under paragraph (1).
				(3)Pilot program
			 report and recommendationNot later than 8 months after the
			 conclusion of the sharing and reuse opportunities pilot program established
			 under paragraph (2), the Commission and the Administration shall jointly submit
			 a report to the Committee on Commerce, Science, and Transportation of the
			 Senate and the Committee on Energy and Commerce of the House of Representatives
			 that summarizes the feasibility of such programs. If the Commission and the
			 Administration jointly deem such programs viable, each agency shall begin to
			 implement similar permanent programs within 18 months after the date on which
			 the report is submitted.
				(c)Identification
			 of spectrum reallocationNot later than 12 months after the
			 adoption of the utilization benchmarks described under subsection (a), the
			 Commission and the Administration shall, based on an analysis of utilization
			 using such benchmarks and after notice and opportunity for public comment on
			 such utilization analysis—
				(1)jointly prepare
			 and submit to the President and the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Energy and Commerce of the
			 House of Representatives a report that identifies, by relevant geographic area,
			 not less than 200 megahertz of spectrum below 4 gigahertz of the least utilized
			 or most appropriate blocks of electromagnetic spectrum and an explanation of
			 the basis for that identification; and
				(2)develop a plan,
			 taking into consideration whether the primary service on a band may be deemed
			 essential to national security or public safety, or otherwise determined to
			 serve the public interest, convenience, and necessity, for reallocation of any
			 entities or services currently operating in the spectrum described under
			 paragraph (1), along with an estimate for the costs of relocating such entities
			 or services to an alternative band of such spectrum.
				5.Relocation
			 cost-benefit analysis
			(a)In
			 generalThe Commission and
			 the Administration, in consultation with the Office of Management and Budget,
			 the Office of Science and Technology Policy, and the National Security Council,
			 shall perform a cost-benefit analysis on electromagnetic spectrum relocation
			 opportunities to move certain Federal users and services currently operating in
			 a specific band of the spectrum to more efficient spectrum bands.
			(b)Required
			 considerationsThe relocation
			 analysis required under subsection (a) shall—
				(1)include projected overall costs and
			 timeframes of any potential move; and
				(2)be consistent with the processes set forth
			 in the Commercial Spectrum Enhancement Act (47 U.S.C. 901 note).
				(c)System
			 upgradesIn bands determined to be necessary and appropriate for
			 continued primary Federal use, the Administration, in consultation with the
			 Commission, shall determine what, if any, radio system or service upgrades or
			 other changes could be implemented to enhance spectrum efficiency or the
			 ability to share unused capacity on the spectrum with other agencies or private
			 sector users.
			6.General spectrum
			 management
			(a)Spectrum
			 coordinationSection 112 of the National Telecommunications and
			 Information Administration Organization Act (47 U.S.C. 922) is amended—
				(1)by striking
			 The Assistant Secretary and inserting (a)
			 Joint spectrum
			 planning.—The Assistant Secretary; and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Reporting
				requirement
							(1)In
				generalThe Assistant Secretary and the Chairman shall, on an
				annual basis, submit a report to the Committee on Commerce, Science, and
				Transportation of the Senate and the Committee on Energy and Commerce of the
				House of Representatives that provides a summary of the biannual meetings
				required under this section, as well as the action items, deliverables, and the
				status of such action items and deliverables related to the issues identified
				in subsection (a).
							(2)ContentsThe
				report required under paragraph (1) shall include—
								(A)an identification
				of emerging technologies and ideas for test-bed programs that expand
				opportunities for spectrum sharing by Federal and non-Federal users, increased
				public transparency into spectrum databases, and a progress report on
				reallocation and sharing efforts required by the
				Spectrum Measurement and Policy Reform
				Act;
								(B)a list of any
				recommendations made by the Commerce Spectrum Management Advisory Committee and
				the status of each such recommendation; and
								(C)a score card that
				includes the amount of spectrum shared by Federal and non-Federal users, the
				geographical extent of coverage, as well as the number of requests for sharing
				and their geographical locations that were rejected and the reasons for such
				rejections.
								.
				(b)Spectrum
			 efficiency
				(1)NTIA
			 authoritySection 104(d)(2) of the National Telecommunications
			 and Information Administration Organization Act (47 U.S.C. 903(d)(2)) is
			 amended to read as follows:
					
						(2)Ensuring
				efficient use of spectrum
							(A)In
				generalIn order to further the goal of making efficient and
				cost-effective use of the spectrum, the Secretary of Commerce shall have the
				authority to—
								(i)withhold or
				refuse to assign frequencies for mobile radio service or other radio
				service;
								(ii)assess and
				collect from each Federal user an annual fee for the spectrum assigned to such
				Federal user that is based on the fair market commercial value of that
				spectrum, using a methodology adopted by the Secretary, after providing notice
				and opportunity for public comment; and
								(iii)develop an
				auction revenue sharing plan where in exchange for relinquishing spectrum usage
				rights, Federal users currently operating in an assigned spectrum band would
				receive as an auction incentive award under section 118 a percentage of the
				auction revenue from any resulting auction, provided that only spectrum
				assigned to a Federal user prior to the date of the enactment of the
				Spectrum Measurement and Policy Reform
				Act would be eligible to participate in any such sharing
				plan.
								(B)Disposition of
				proceeds to Spectrum Relocation and Efficiency FundSixty percent
				of all fees collected under subparagraph (A)(ii) shall be deposited in the
				Spectrum Relocation and Efficiency Fund established under section 118, and
				shall be available in accordance with such
				section.
							.
				(2)FCC
			 authoritySection 309(j)(8) of the Communications Act of 1934 (47
			 U.S.C. 309(j)(8)) is amended by adding at the end the following:
					
						(F)Auction revenue
				sharing planNotwithstanding subparagraph (A), if the Commission
				determines that it is consistent with the public interest in utilization of the
				spectrum for a licensee to relinquish some or all of its licensed spectrum
				usage rights in order to permit the assignment of new initial licenses or the
				allocation of spectrum for unlicensed use subject to new service rules, the
				proceeds from the use of a competitive bidding system under this subsection may
				be shared, in an amount or percentage determined in the discretion of the
				Commission, with any licensee who agreed to participate in relinquishing such
				auction usage rights.
						(G)Spectrum
				license fee
							(i)In
				generalThe Commission shall have the authority to assess and
				collect from each licensee an annual fee for the spectrum assigned to such
				licensee that is based on the fair market commercial value of that spectrum and
				the public interest of the service the spectrum is being used for, using a
				methodology adopted by the Commission, after providing notice and opportunity
				for public comment.
							(ii)Disposition of
				proceeds to Spectrum Relocation and Efficiency FundThirty
				percent of all fees collected under clause (i) shall be deposited in the
				Spectrum Relocation and Efficiency Fund established under section 118 of the
				National Telecommunications and Information Administration Organization Act (47
				U.S.C. 928), and shall be available in accordance with such
				section.
							.
				(c)Amendments to
			 Spectrum Relocation and Efficiency FundSection 118 of the
			 National Telecommunications and Information Administration Organization Act (47
			 U.S.C. 928) is amended—
				(1)in subsection
			 (c)—
					(A)by amending the
			 heading to read as follows: (c)
			 Uses of
			 Fund.—;
					(B)by striking the
			 period and inserting the following: , and to pay auction incentive
			 rewards as provided in subsection (e)(3).; and
					(C)by adding at the
			 end the following: Amounts in the Fund may also be used to fund planning
			 and research in order to improve the efficiency of Federal use of spectrum, and
			 to cover the costs of eligible Federal entities to upgrade their equipment and
			 facilities as long as such upgrades including but not limited to spectrum
			 sharing, reuse, and layering, result in more efficient use of spectrum by such
			 entities.;
					(2)in subsection
			 (d)(1), by striking the period and inserting the following: and auction
			 incentive awards as provided in subsection (e)(3).;
				(3)in subsection
			 (d)(2), after subsection by inserting to pay relocation
			 costs;
				(4)in subsection
			 (d)(3), after relocation costs by inserting the following:
			 and auction incentive awards; and
				(5)in subsection
			 (e), by adding at the end the following new paragraph:
					
						(3)Auction
				incentive awards
							(A)In
				generalIn addition to the transfers described in paragraphs (1)
				and (2), any eligible Federal entity that voluntarily relinquishes eligible
				frequencies for non-Federal use shall receive a one-time transfer from the Fund
				of an amount (in this section referred to as an auction incentive
				award) equal to a percentage of the proceeds from the auction of
				licenses covering such frequencies to be determined by the Secretary of
				Commerce in consultation with the Federal Communications Commission.
							(B)CreditAny
				amounts transferred pursuant to subparagraph (A) shall be credited to the
				appropriations account of the eligible Federal entity that voluntarily
				relinquished such
				frequencies.
							.
				(d)Modifications
			 to Spectrum Relocation and Efficiency Fund
				(1)In
			 generalSection 118(d)(3) of the National Telecommunications and
			 Information Administration Organization Act (47 U.S.C. 928(d)(3)), as amended
			 by subsection (c), is further amended in subsection (d)(3), by striking
			 8 years and inserting 20 years.
				(2)Technical and
			 conforming amendments
					(A)National
			 Telecommunications and Information Administration Organization
			 ActThe National Telecommunications and Information
			 Administration Organization Act is amended—
						(i)in
			 section 113(g)(1), by inserting and Efficiency after
			 Relocation; and
						(ii)in
			 section 118—
							(I)in the section
			 heading, by inserting and
			 Efficiency after Relocation; and
							(II)in subsection
			 (a)—
								(aa)in
			 the heading, by inserting and Efficiency after
			 Relocation; and
								(bb)by
			 inserting and Efficiency after Relocation.
								(B)Communications
			 Act of 1934Section 309(j)(8)(D) of the Communications Act of
			 1934 (47 U.S.C. 309(j)(8)(D)) is amended by inserting and
			 Efficiency after Relocation.
					(e)National
			 strategic spectrum plan
				(1)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, and every 3 years thereafter, the Assistant Secretary of Commerce for
			 Communications and Information and the Chairman of the Commission assisted by
			 the Radio Spectrum Advisory Committee, shall develop an initial 10-year
			 National Strategic Spectrum Plan that includes the following:
					(A)Long-range
			 spectrum planning of both commercial, State and local government, and Federal
			 users.
					(B)New technologies
			 or expanded services requiring spectrum.
					(C)The nature and
			 characteristics of the new radio communication systems required and the nature
			 and characteristics of the spectrum required.
					(D)Efficient
			 approaches to meeting the future spectrum requirements of all users,
			 including—
						(i)requiring certain
			 standards-based technologies that improve spectrum efficiencies;
						(ii)spectrum sharing
			 and reuse opportunities;
						(iii)possible
			 reallocation; and
						(iv)any other
			 approaches that promote efficient use of spectrum.
						(E)An evaluation of
			 current auction processes to determine their effectiveness in the promotion of
			 competition and spectrum use efficiency.
					(2)Submission of
			 the planThe Assistant Secretary of Commerce for Communications
			 and Information and the Chairman of the Commission shall, on an annual basis,
			 jointly submit, after notice and opportunity for public comment on, to the
			 President and the Committee on Commerce, Science, and Transportation of the
			 Senate and the Committee on Energy and Commerce of the House of Representatives
			 a report summarizing the progress made with respect to the National Strategic
			 Spectrum Plan required under paragraph (1).
				(f)Radio Spectrum
			 Advisory Committee
				(1)EstablishmentNot
			 later than 60 days after the date of enactment of this Act, the Chairman of the
			 Commission and the Administrator of the Administration shall establish a
			 working group, to be known as the Spectrum Advisory Committee.
				(2)Membership
					(A)Appointment;
			 co-chairsThe Chairman of the Commission and the Administrator of
			 the Administration shall appoint an equal number of members of the Working
			 Group as soon as practicable after the date of enactment of this Act and shall
			 serve as its co-chair. In appointing members of the Working Group, the
			 co-chairs shall ensure that the number of members appointed provides
			 appropriate and adequate representation for all stakeholders and interested and
			 affected parties.
					(3)Meetings
					(A)Initial
			 meetingThe initial meeting of the Working Group shall take place
			 not later than 60 days after the date of the enactment of this Act.
					(B)Other
			 meetingsAfter the initial meeting, the Working Group shall meet
			 at the call of the co-chairs.
					(C)Notice; Open
			 meetingsAny meetings held by the Working Group shall be duly
			 noticed at least 14 days in advance and shall be open to the public.
					(4)Resources
					(A)Federal
			 agenciesThe Working Group shall have reasonable access
			 to—
						(i)materials,
			 resources, data, and other information from the National Institute of Standards
			 and Technology, the Department of Commerce and its agencies, and the Federal
			 Communications Commission; and
						(ii)the facilities
			 of any such agency for purposes of conducting meetings.
						(B)Gifts and
			 grantsThe Working Group may accept, use, and dispose of gifts or
			 grants of services or property, both real and personal, for purposes of aiding
			 or facilitating the work of the Working Group. Gifts or grants not used at the
			 expiration of the Working Group shall be returned to the donor or
			 grantor.
					(5)Rules
					(A)QuorumOne-third
			 of the members of the Working Group shall constitute a quorum for conducting
			 business of the Working Group.
					(B)SubcommitteesTo
			 assist the Working Group in carrying out its functions, the co-chairs may
			 establish appropriate subcommittees composed of members of the Working Group
			 and other subject matter experts as deemed necessary.
					(C)Additional
			 rulesThe Working Group may adopt other rules as needed.
					(6)Federal
			 Advisory Committee ActNeither the Federal Advisory Committee Act
			 (5 U.S.C. App.) nor any rule, order, or regulation promulgated under that Act
			 shall apply to the Working Group.
				(g)IRAC shot
			 clockSection 104(b) of the National Telecommunications and
			 Information Administration Organization Act (47 U.S.C. 903(b)) is
			 amended—
				(1)in paragraph (4),
			 by striking ; and and inserting a semicolon;
				(2)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(6)in the event that
				a spectrum related project is referred to the Interdepartmental Radio Advisory
				Committee from the Commission, require that a public notice detailing the
				project be provided, and that the Committee shall act within 30 days to
				complete the item, provided that a 30-day extension may be provided upon a
				finding of extraordinary circumstances by
				NTIA.
						.
				7.Authorization of
			 appropriationsExcept as
			 otherwise specifically provided for under section 1, there are authorized to be
			 appropriated, in addition to amounts otherwise available for such purposes,
			 such sums as may be necessary for each fiscal year to carry out the purposes
			 and duties of this Act.
		
